DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apprille, Jr. et al. (US 5,787,586).
Regarding claim 1, Apprille discloses manufacturing a razor structure by a) providing a rigid member (36; Fig. 3) extending in a plane parallel to a longitudinal axis of the razor structure (14; Fig. 1) and having an upper side above the plane and a lower side below the plane; b) providing an upper portion (40; Fig. 3) and a lower portion (38; Fig. 3), wherein the upper portion (40) is disposed on the upper side and the lower portion (38) disposed on the lower side of the rigid member (36); c) securing (col. 5, lines 48-51 and Fig. 3A) the upper portion (40) to the lower portion (38) within the rigid member (36), wherein the rigid member (36) extends between the upper portion (40) and the lower portion (38), and wherein the rigid member (36), the upper and lower portions (40, 38) each comprise one or more location features (41,43; Fig. 3A) are substantially similarly shaped.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (LF)][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (LF)]
    PNG
    media_image1.png
    344
    349
    media_image1.png
    Greyscale

Regarding claim 2, Apprille discloses wherein the rigid member (36) further comprises a rigid member location feature (LF; Fig. 3A).
Regarding claim 3, Apprille discloses wherein in the securing step (c) an element (E) of the upper portion (40) pass through the rigid member location feature (LF).
Regarding claim 4, Apprille discloses wherein the upper portion (40) comprises one or more elements (37, 39; Fig. 3A).
Regarding claim 5, Apprille discloses wherein the upper portion (40) comprises one or more upper portion location features (LF), the lower portion (38) comprises one or more lower portion location features (LF).
Regarding claim 6, Apprille discloses wherein the rigid member (36), the upper and lower portions (40, 38) each comprise one or more location features (LF).
Regarding claim 6, Apprille discloses wherein at least one or more elements (37, 39) of the upper portion (40) do not move relative to the rigid member (36).
Regarding claim 10, Apprille discloses wherein any of the location features (LF) comprise one or more protrusions.
Regarding claim 11, Apprille discloses further comprising, after step (c), the step (e) of aligning (Fig. 3A) rigid member location (LF) features with upper and lower portion location features (LF).
Regarding claim 12, Apprille discloses wherein the securing step (c) further comprises mechanical engagement (i.e. interference-fit between extensions 41 and projection 43; col. 5, lines 48-51).
Regarding claim 13, Apprille due to the mechanical engagement (col. 5, lines 48-51) and the and depiction of the location feature (LF) and projection (43), it is readily apparent the mechanical engagement is one of snap-fitting.
Regarding claim 14, Apprille discloses wherein the rigid member (36) is longitudinal (Fig. 3).
Regarding claim 15, Apprille discloses wherein the razor structure is a razor handle (Fig. 3).
Regarding claim 17, Apprille discloses wherein the rigid member (36) is comprised of one metal (i.e. zinc; col. 5, line 41).
Regarding claim 18, Apprille discloses wherein the metal is diecast material (i.e. zinc; col. 5, line 41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Apprille, Jr. et al. (US 5,787,586).
Apprille as previously described discloses all of the claimed subject matter except for wherein the rigid member platform (RMP) having a width to thickness ratio of about 7 to about 60.

[AltContent: arrow][AltContent: textbox (RMP)]
    PNG
    media_image2.png
    131
    307
    media_image2.png
    Greyscale

	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide rigid member platform of either Apprille having a width to thickness ratio of about 7 to about 60 because Applicant has not disclosed that the rigid member platform having a width to thickness ratio of about 7 to about 60 provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with that which is taught by Apprille because a rigid member is effectively produced. 

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        





September 13, 2022